Citation Nr: 0125110	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  97-34 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder to include degenerative disc disease of the lumbar 
spine.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a skin 
disorder.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from February 1951 to November 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The RO, in August 1968 and June 1973 decisions, denied 
service connection for disorders of the back and skin.  

2.  In a November 1975 letter, the RO notified the veteran of 
the previous denial of his claim for service connection for 
back and skin disorders and of his procedural and appellate 
rights, but he did not appeal.

3.  The additional evidence submitted since the June 1973 and 
November 1975 decisions, is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The August 1968, June 1973 and November 1975 RO decisions 
denying service connection for a back and skin disorder are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2001). 

2.  Evidence submitted to reopen the claims of entitlement to 
service connection for back and skin disorders is new and 
material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1968 and June 1973 decisions, the RO denied service 
connection for back and skin disorders on the basis that 
there was no evidence demonstrating permanent residual or 
chronic disabilities.  The veteran attempted to reopen these 
claims in October 1975.  In a November 1975 letter, the RO 
advised the veteran that his claims for service connection 
for back and skin disorders were previously denied and that 
new and material evidence had not been submitted to reopen 
these claims.  The veteran was also advised of his procedural 
and appellate rights in the November 1975 letter; however he 
did not file a notice of disagreement.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); and immediately upon reopening the claim, VA must 
determine whether VA's duty to assist has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999).

Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
veteran does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability.  
Hodge,155 F.3d at 1363.

As an aside, the Board notes that the regulations were 
recently amended to define "new" as not previously submitted 
and "material" as related to an unestablished fact necessary 
to substantiate the claim.  Under the amended regulations, 
if the evidence is new and material, the question is whether 
the evidence raises a reasonable possibility of 
substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, these regulations are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case.  

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the 
RO determined 
that the veteran had not submitted new and material evidence 
to reopen his claims.  The Board disagrees. 

The RO initially denied service connection for back and skin 
rash disorders in an August 1968 decision letter.  At that 
time, the RO determined that although the records indicated 
treatment for itching rash and lumbar back pain in service, 
there was no finding of any residuals at discharge.  
Additionally, there was no evidence of record showing 
treatment for residuals of such subsequent to service; thus 
service connection was denied.  The veteran was also notified 
of his procedural and appellate rights in the August 1968 
letter; however, he did not file a timely notice of 
disagreement.  Therefore, that decision was final.

Thereafter, the veteran attempted to reopen his claim in 1972 
and 1973.  In a June 1973 rating decision, the RO indicated 
that the claim had been reopened on the basis of private 
hospital reports from January to April 1973.  In the June 
1973 rating decision, the RO again denied service connection 
for a back disorder and a skin disorder.  The veteran again 
attempted to reopen his claim by an October 1975 statement.  
In a November 1975 decision letter, the RO advised the 
veteran that his claims for service connection for a back 
disorder and a skin disorder were previously denied and that 
new and material evidence to reopen had not been submitted.  
The veteran was also notified of his procedural and appellate 
rights in this letter; however he did not file a timely 
notice of disagreement.  Therefore, that decision was final.

In January 1997, the veteran again attempted to reopen his 
claims for back and skin rash disorders.  Evidence submitted 
in support of this claim included copies of his service 
medical records and VA medical reports from 1975 to 2000 to 
include VA examinations.  With respect to the veteran's claim 
for a back disorder, VA medical records show treatment for 
chronic low back pain and degenerative joint disease of the 
lumbar spine with complaints of back difficulties since 
service in the 1950's.  Concerning the veteran's claim for 
service connection for a skin disorder, VA medical records 
show complaints of skin rash with treatment for eczema and 
dry skin for several years.  The Board finds that the medical 
evidence bears directly and substantially upon the specific 
matter under consideration because it consists of current 
diagnoses of back and skin disorders with references to 
treatment for such for several years.  As such, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that the evidence is new and material, and serves to reopen 
the claims.  

However, upon further review, the Board finds that additional 
development is required.  Thus, following the reopening, the 
issue is remanded to the RO for development and 
readjudication on the merits.


ORDER

The veteran's petition to reopen his claims for service 
connection for a back disorder and a skin disorder are 
granted.

REMAND

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The Court has held 
that all provisions of the VCAA are potentially applicable to 
claims pending on the date of the law's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority.  See Holliday v. Principi, 14 
Vet. App. 280 (2001), mot. for recons. denied, 14 Vet. App. 
327 (per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  The RO should therefore 
consider whether any additional notification or development 
actions are required under the VCAA and readjudicate these 
claims.

The Board observes that although the VA physicians have 
diagnosed chronic low back pain, degenerative disc disease of 
the lumbar spine, eczema, and dry skin as well as reported 
the veteran's history of treatment or complaints for several 
years, the record does not contain an opinion as to the 
relationship of the veteran's current back and skin disorders 
and his treatment for back and skin disorders during service.  
In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  VA's duty to assist the 
veteran includes obtaining medical records and a thorough and 
contemporaneous examination in order to determine the nature, 
etiology, and extent of the veteran's disabilities.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  A medical examination or opinion is 
necessary if the evidence of record contains evidence of 
current disability, evidence that the disability may be 
associated with service, and when there is not sufficient 
medical evidence to make a decision on the claim.  In light 
of the evidence of complaints and treatment of back and skin 
disorders in service, statements that he continued to 
experience back and skin problems subsequent to service, and 
a current diagnoses of back and skin disorders, that a VA 
examination opinion is necessary in order to decide these 
claims.

Accordingly, the appeal is REMANDED for the following 
actions:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology and likely onset of his back 
disorder to include degenerative disc 
disease of the lumbar spine.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All necessary tests should 
be conducted and the examiners should 
review the results of any testing prior 
to completion of the reports.  The 
examiner should offer an opinion as to 
whether it is as least as likely as not 
that the veteran's current back disorder 
is the related to the veteran's active 
service.  The basis for the opinion 
including a discussion of the evidence 
should be included.

2.  The veteran should be afforded a VA 
dermatological examination to determine 
the etiology and likely onset of any skin 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  All necessary 
tests should be conducted and the 
examiners should review the results of 
any testing prior to completion of the 
reports.  The examiner should offer an 
opinion as to the nature and extent of 
the veteran's current skin disorder and 
whether it is as least as likely as not 
that the veteran's current skin disorder 
is the related to the veteran's active 
service.  The basis for the opinion 
including a discussion of the evidence 
should be included.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 


